HITZ, Acting Associate Justice.
This case comes to this court upon a writ of error, duly allowed, from the police court of the District of Columbia.
The plaintiff in error by an information in two counts was charged with a violation of section 12 of the Act of Congress approved July 11, 1919. The case was heard upon an agreed statement of facts, and the trial court entered a judgment of guilty and imposed a sentence.
The facts in this case are similar to those recited in the case of Richard Bell v. District of Columbia, 50 App. D. C. 351, 273 Fed. 315, just decided, with two exceptions. In the present ease the plaintiff in error was a chauffeur employed by the Auto livery Company, and the offense charged was loitering with an automobile in front of the Washington Hotel.
The Auto Livery Company had a contract with the Hotel Company in substance the same as existed in the Bell Case between the Terminal Taxicab Company and the Shoreham Hotel, so that the question here is controlled by the Bell Case, and for the reasons given in the opinion there, the judgment of the police court must be reversed, and the case remanded to the police court, with instructions to enter a judgment of not guilty.
Mr. Justice HITZ, of the Supreme Court of the District of Columbia, sat in the place of Mr. Justice ROBB in the hearing and determination of this appeal.